Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5055 Page 1 of 33




                           UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA

             BEFORE HONORABLE DANA M. SABRAW, JUDGE PRESIDING



      _______________________________________
                                             )
     MS. L, ET AL.,                          )
                                             )CASE NO. 18CV0428-DMS
                  PETITIONERS-PLAINTIFFS,    )         18CV1626-DMS
                                             )         18CV1832-DMS
     VS.                                     )
                                             )SAN DIEGO, CALIFORNIA
     U.S. IMMIGRATION AND CUSTOMS            ) NOVEMBER 30, 2018
     ENFORCEMENT ("ICE"), ET AL.,            ) 1:00 P.M. CALENDAR
                                             )
                  RESPONDENTS-DEFENDANTS.    )
     ----------------------------------------


                   REPORTER'S TRANSCRIPT OF PROCEEDINGS
                        TELEPHONIC STATUS CONFERENCE




     REPORTED BY:                        LEE ANN PENCE,
                                         OFFICIAL COURT REPORTER
                                         UNITED STATES COURTHOUSE
                                         333 WEST BROADWAY, ROOM 1393
                                         SAN DIEGO, CALIFORNIA 92101
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5056 Page 2 of 33




     COUNSEL APPEARING TELEPHONICALLY:


     FOR PLAINTIFF:                    LEE GELERNT, ESQ.
                                       ANAND BALAKRISHNAN, ESQ.
                                       ACLU IMMIGRANT RIGHTS PROJECT
                                       125 BROAD STREET 18TH FLOOR
                                       NEW YORK, NEW YORK 10004

     FOR DEFENDANT:                    SCOTT STEWART, ESQ.
                                       SARAH B. FABIAN, ESQ.
                                       U.S. DEPARTMENT OF JUSTICE
                                       OFFICE OF IMMIGRATION LITIGATION
                                       P.O. BOX 868
                                       BEN FRANKLIN STATION
                                       WASHINGTON, DC 20044

     ALSO APPEARING:                   JUSTIN W. BERNICK, ESQ.
                                       JENNIFER LEVY, ESQ.
                                       ZACHARY BEST, ESQ.
                                       SIRINE SHEBAYA, ESQ.
                                       JOSHUA TULL, ESQ.
                                       STEPHEN HERZOG, ESQ.
                                                                      3
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5057 Page 3 of 33




1     SAN DIEGO, CALIFORNIA - FRIDAY, NOVEMBER 30, 2018 - 1:05 P.M.
2                                   *   *   *
3               THE CLERK:    NO. 18 ON CALENDAR, CASE NO. 18CV0428,
4    MS. L. VERSUS U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT; ON FOR
5    STATUS CONFERENCE.
6               THE COURT:    GOOD AFTERNOON.    THIS IS JUDGE SABRAW.
7               I HAVE AN INDICATION THAT THE FOLLOWING ATTORNEYS
8    ARE ON THE LINE:    FOR MS. L., LEE GELERNT; THE GOVERNMENT ON
9    ALL MATTERS MS. FABIAN, MR. STEWART; ON NTC MS. LEVY; ON MMM,
10   MR. BEST AND MR. BERNICK; AND ON DORA, MS. SHEBAYA; AND
11   STEPHEN HERZOG ON BEHALF OF THE STEERING COMMITTEE.
12              I HAD ANTICIPATED THAT THERE WERE GOING TO BE
13   APPEARANCES FROM SOME OF THE COUNSEL FOR THE OBJECTORS, AND
14   MAYBE IT IS BECAUSE THEY DIDN'T HAVE THE DIAL-IN.
15              MR. STEWART, CAN YOU SPEAK TO THAT?       THERE IS A
16   STATUS IN THE STATUS REPORT AS TO THE OBJECTOR SITUATION.
17   SHOULD WE ARRANGE FOR COMMUNICATION WITH THEM AT A LATER TIME,
18   OR MAYBE WE CAN ADDRESS THESE MATTERS AND THEN HAVE GOVERNMENT
19   COUNSEL PROVIDE NOTICE TO THOSE ATTORNEYS.        WHAT DO YOU
20   SUGGEST?
21              MR. STEWART:    I THINK, YOUR HONOR, SOME OF THOSE
22   ATTORNEYS MAY BE ON A CALL WITH JUDGE FRIEDMAN IN A SEPARATE
23   MATTER RIGHT NOW.
24              ONE POSSIBILITY, YOUR HONOR, IS I THINK THAT A
25   NUMBER OF THE OBJECTORS' ISSUES THE PARTIES HAVE PROPOSED




                               NOVEMBER 30, 2018
                                                                      4
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5058 Page 4 of 33




1    FURTHER MEET AND CONFERS WITH THOSE OBJECTORS, AND THEN RETURN
2    TO THE COURT WITH UPDATES.
3               SO PERHAPS ONE WAY TO DO IT, YOUR HONOR -- UNLESS
4    THE BEEPING WE JUST HEARD WAS SOMEBODY JOINING -- IS THAT WE
5    COULD TABLE THOSE OR LEAVE THEM ON THE PAPERS AND JUST CONFER
6    AS PROPOSED, AND THEN REPORT BACK.       THAT MIGHT BE ONE OPTION.
7               THE COURT:    LET'S GO AHEAD.    WE WILL GET STARTED AND
8    THEN WE WILL COME BACK TO IT AT THE END OF THE --
9               MR. GELERNT:    YOUR HONOR, SORRY TO INTERRUPT.
10              THE COURT:    YES.
11              MR. BALAKRISHNAN:     THIS IS ANAND BALAKRISHNAN MAKING
12   AN APPEARANCE FOR THE MS. L. PLAINTIFFS ALONG WITH MR.
13   GELERNT.
14              THE COURT:    OKAY.   VERY GOOD.   THANK YOU.
15              ON THE STATUS REPORT, I HAD A FEW QUESTIONS STARTING
16   AT PAGE 7 ON THE SUMMARY OF REUNIFICATION NUMBERS.         CHILDREN
17   REUNIFIED INSIDE THE UNITED STATES:       1,959.    CHILDREN
18   REUNIFIED AND REMAINING IN ICE CUSTODY:       19.
19              DOES THAT MEAN THAT THERE ARE ONLY 19 FAMILIES THAT
20   ARE DETAINED TOGETHER AND OVER 1900 FAMILIES HAVE BEEN PAROLED
21   INTO THE COMMUNITY?
22              MR. STEWART:    I BELIEVE THAT IS CORRECT, YOUR HONOR.
23              THE COURT:    OKAY.   THEN ON --
24              MR. STEWART:    OR -- I AM SORRY, YOUR HONOR.
25   POSSIBLE -- POSSIBLY REMOVED TOGETHER IS ANOTHER OPTION FOR A




                               NOVEMBER 30, 2018
                                                                      5
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5059 Page 5 of 33




1    POSSIBILITY FOR SOME OF THOSE, I BELIEVE.
2               THE COURT:    ALL RIGHT.    BUT IT WOULD APPEAR THAT
3    MANY, WELL OVER 1,000 OR SO, ARE REUNIFIED VIA THE MECHANISM
4    OF PAROLING THOSE FAMILIES INTO THE COMMUNITY PENDING THEIR
5    ASYLUM AND REMOVAL PROCESSES.
6               MR. STEWART:    I BELIEVE THAT IS RIGHT, YOUR HONOR.
7               THE COURT:    ALL RIGHT.
8               ON THE NUMBER OF PARENTS NOT LOCATED THE GOVERNMENT
9    HAS INDICATED ZERO, WHICH IS, OF COURSE, THE GOAL.         BUT ON
10   PAGE 24 -- MAYBE MR. HERZOG CAN SPEAK TO THIS -- IT APPEARS
11   THERE IS ONE PARENT LEFT THAT HAS NOT YET BEEN LOCATED, BUT
12   THAT PARENT ONLY CAME TO THE PARTIES' OR THE STEERING
13   COMMITTEE'S ATTENTION ABOUT A MONTH AGO, ON OCTOBER 25.
14              IS THAT PERSON STILL YET TO BE LOCATED?
15              MR. HERZOG:    THIS IS MR. HERZOG.
16              YES, THAT IS CORRECT.      WE STILL ARE TRYING TO LOCATE
17   THAT PARENT.    WE ACTUALLY HAVE, YOU KNOW, WE HAVE BEEN TRYING
18   BY TELEPHONE.    WE HAVE ASKED THE GOVERNMENT FOR THREE-WAY
19   CALLING AS WELL, AND WE ACTUALLY HAVE -- ONE OF OUR NGO'S HAS
20   SOMEBODY ON THE GROUND LOOKING FOR THAT PARENT.
21              FOR CLARIFICATION, I THINK OUR REPORT SAYS THAT
22   THREE PARENTS HAVE NOT YET BEEN SPOKEN TO.        BUT TWO OF THOSE
23   PARENTS FALL INTO THE OTHER CATEGORIES OF CASES THAT HAVE BEEN
24   SET ASIDE OR EXCLUDED FROM THE CLASS.       SO THERE IS REALLY ONLY
25   ONE PARENT NOT YET LOCATED THAT IS OPERATIVE RIGHT NOW.




                               NOVEMBER 30, 2018
                                                                      6
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5060 Page 6 of 33




1               THE COURT:    YES.    AND ARE YOU ABLE TO PREDICT ON
2    WHETHER YOU ARE GOING TO FIND THAT PARENT, OR WOULD THAT JUST
3    BE SPECULATION AT THIS POINT?
4               MR. HERZOG:    IT WOULD REALLY BE SPECULATION SINCE WE
5    HAVE HAD NO CONTACT, AND I DON'T THINK WE HAVE ENOUGH
6    INFORMATION FOR ME TO BE ABLE TO PREDICT THAT.
7               THE COURT:    OKAY.    SO WE WILL KEEP FOCUSING ON THE
8    ONE BECAUSE, AS WE HAVE DISCUSSED, ONE IS ONE TOO MANY.          SO WE
9    NEED TO GET TO ZERO, AND I WILL JUST ENCOURAGE THE PARTIES TO
10   KEEP WORKING IN EARNEST TO LOCATE THAT ONE REMAINING PARENT.
11              MR. STEWART:    YOUR HONOR, THIS IS -- ACTUALLY, I
12   THINK I DO HAVE SOME GOOD NEWS ON THAT ONE.        I BELIEVE WE
13   FOUND SOME ADDITIONAL CONTACT INFORMATION THERE, AND WE SHOULD
14   -- IF I AM CORRECT ON THAT, WE SHOULD BE ABLE TO GET THAT TO
15   THE STEERING COMMITTEE LATER TODAY.
16              THE COURT:    OKAY.    TERRIFIC.   GREAT.
17              THE NEXT, ON THAT SAME PAGE 7, I AM TRYING TO MAKE
18   SURE I UNDERSTAND THE NUMBERS.       THERE IS A BULLET POINT
19   INDICATING CHILDREN REUNIFIED AND REPATRIATED:         166.
20              DOES THAT MEAN THESE ARE CHILDREN WHO -- I GUESS
21   WHOSE PARENTS HAD BEEN REMOVED WITHOUT THEM, AND NOW THEY ARE
22   REPATRIATED IN THEIR HOME COUNTRY?
23              MR. STEWART:    I BELIEVE, YOUR HONOR, THAT -- I
24   BELIEVE THAT'S RIGHT.     IT IS POSSIBLE THAT IT MIGHT INCLUDE A
25   FEW OTHERS WHO MAY BE REUNIFIED HERE AND THEN DECIDED TO FORGO




                               NOVEMBER 30, 2018
                                                                      7
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5061 Page 7 of 33




1    SETTLEMENT PROCEDURES, BUT I WOULD HAVE TO CHECK ON THAT.
2               THE COURT:    AND THEN FARTHER DOWN THERE IS A
3    BULLET POINT AND A SUBHEADING:      CHILDREN WITH PARENTS OUTSIDE
4    THE UNITED STATES:     221.   THESE ARE PARENTS WHO WAIVED
5    REUNIFICATION.
6               SO IF WE ADD 221 AND 166 WE GET 387.       AS I
7    UNDERSTAND IT THERE WERE A TOTAL OF EITHER 414 OR 420 PARENTS
8    REMOVED FROM COUNTRY WITHOUT THEIR CHILD.
9               WHAT'S CAUSING THAT DISCREPANCY BETWEEN THE 387 AND,
10   SAY, THE 420 NUMBER?
11              MR. STEWART:    I BELIEVE -- CAN I CLARIFY, YOUR
12   HONOR?   THE 420 NUMBER, ARE YOU REFERRING TO THE 420 NUMBER
13   THAT WAS APPEARING IN SOME OF THE MS. L. PLAINTIFF STATUS
14   REPORTS IN PRIOR SUBMISSIONS?
15              THE COURT:    YES.   THROUGH THE COURSE OF THIS
16   LITIGATION IT APPEARED, EVEN BY THE GOVERNMENT'S OWN NUMBERS,
17   THAT THERE WERE 414 PARENTS REMOVED WITHOUT CHILDREN.         THE
18   PLAINTIFFS ARE SAYING NOW IT APPEARS THERE IS 420.         SO THAT'S
19   WHERE I GOT THOSE NUMBERS.
20              MR. STEWART:    I BELIEVE THAT MAY BE SOME REFINEMENT
21   IN THE NUMBERS AND KIND OF THE WIDE NET ORIGINALLY CAST OF
22   FOLKS THAT WERE POTENTIALLY MEMBERS, YOUR HONOR.         BUT WE, ON
23   DRILLING DOWN, FOUND THAT THEY WERE NOT CLASS MEMBERS FOR
24   WHATEVER REASON, PERHAPS JUST NOT SEPARATED FROM A PARENT --
25   OR NOT SEPARATED FROM A CHILD.      SO I THINK THAT IT MAY BE




                               NOVEMBER 30, 2018
                                                                      8
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5062 Page 8 of 33




1    ATTRIBUTABLE TO THAT REFINEMENT.       BUT I CAN DO SOME FOLLOW-UP
2    DRILLING DOWN TO MAKE SURE SOMETHING IS NOT MISSED THERE.
3                THE COURT:   IF THAT IS TRUE, LET'S ASSUME THE TOTAL
4    NUMBER OF PARENTS REMOVED WITHOUT CHILD IS 420, AND THEN A
5    NUMBER OF THOSE PARENTS ARE NOT WITHIN THE CLASS FOR
6    LEGITIMATE REASONS, CRIMINAL HISTORY OR NOT SEPARATED OR A
7    NUMBER OF THE FACTORS THAT HAVE BEEN USED TO CULL OUT SOME OF
8    THE POTENTIAL PARENT PLAINTIFF CLASS MEMBERS; IS IT THE
9    GOVERNMENT'S POSITION, THEN, THAT THE TRUE NUMBER OF PARENTS,
10   CLASS PARENTS REMOVED WITHOUT CHILDREN, WOULD BE 387 OR
11   SOMETHING CLOSE TO THAT NUMBER?
12               MR. STEWART:    I THINK I WOULD HAVE TO DRILL DOWN A
13   LITTLE BIT MORE ON THAT 166, YOUR HONOR, TO MAKE SURE THAT
14   THAT IS -- THAT'S WHAT HAPPENED THERE.         BUT CAN I DO SOME WORK
15   ON THIS AND JUST MAKE SURE THAT I GET CLARITY ON THE
16   GOVERNMENT'S POSITION WITH THOSE 387?
17               THE COURT:   YES.   I THINK AS WE -- IN FUTURE STATUS
18   REPORTS I WANT TO GET TO A POINT WHERE WE HAVE, AND WHERE
19   PLAINTIFFS AGREE THAT THIS IS THE NUMBER THAT GIVEN THE CLASS
20   DEFINITION AND THE BOTTOM LINE THERE IS X NUMBER OF CLASS
21   PARENTS WHO WERE REMOVED WITHOUT THEIR CHILD, HAVE THAT
22   NUMBER.    AND THEN ALSO HAVE SOLID NUMBERS AS TO HOW MANY WERE
23   REPATRIATED, HOW MANY WAIVED REUNIFICATION, SO WE HAVE SOLID
24   AGREED-UPON NUMBERS.     WE CAN DEFER THAT FOR FUTURE STATUS
25   REPORTS.




                                NOVEMBER 30, 2018
                                                                      9
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5063 Page 9 of 33




1                MR. GELERNT:    THIS IS MR. GELERNT, YOUR HONOR.
2                YES, WE WILL WORK WITH THE GOVERNMENT TO GET YOU
3    THAT.
4                THE COURT:   OKAY.   THANK YOU.
5                JUST GOING IN ORDER HERE ON THE STATUS REPORT.        THE
6    MARTINEZ, MOLINA OBJECTIONS, WE DON'T HAVE COUNSEL ON THE
7    LINE.
8                THAT ISSUE, I THOUGHT, WAS PENDING BEFORE JUDGE
9    FRIEDMAN.    BUT AS I UNDERSTAND THE BRIEFING THE PARTIES WANT
10   TO PRESENT THAT ISSUE TO THIS COURT, AND SET A BRIEFING
11   SCHEDULE.
12               IS THAT CORRECT, MR. STEWART?
13               MR. STEWART:    I THINK -- I AM NOT SURE THAT -- THE
14   GOVERNMENT IS NOT SURE THAT WE THINK THAT THIS COURT IS THE
15   RIGHT FORUM.    I THINK PART OF WHAT WE WANT TO PIN DOWN, YOUR
16   HONOR, IS A PROPOSAL AS TO HOW TO MOVE FORWARD, WHETHER THAT
17   BE PERHAPS BEFORE YOUR HONOR OR PERHAPS BEFORE JUDGE FRIEDMAN.
18               SO I THINK THAT IS PART OF WHAT OUR PROPOSAL IS, IS
19   TO MEET AND CONFER WITH PLAINTIFFS ON THAT AND THEN COME BACK
20   WITH A PROPOSAL, BE IT THIS TRIBUNAL OR ANOTHER COURT OR THE
21   LIKE.
22               MR. GELERNT:    YOUR HONOR, THIS IS MR. GELERNT.
23               I WOULD AGREE WITH THE GOVERNMENT ON THAT.       WHAT I
24   THINK WE ARE HOPING TO DO WAS TO CONFER MORE WITH THE
25   OBJECTORS AND THE GOVERNMENT, AND TELL YOU IN THE NEXT JOINT




                                NOVEMBER 30, 2018
                                                                      10
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5064 Page 10 of 33




 1    STATUS REPORT BOTH WHETHER WE THINK YOUR HONOR SHOULD BE
 2    RESOLVING THIS ISSUE OR IN DC, AND IF IT IS YOUR HONOR TO
 3    PROPOSE SOME TYPE OF SCHEDULE.
 4                I THINK THAT -- SO THE THRESHOLD QUESTION OF WHICH
 5    COURT IT SHOULD BE IN IS ONE OF THE THINGS WE ARE MEETING AND
 6    CONFERRING ABOUT.
 7                THE COURT:   OKAY.   SO WE WILL DEFER ON THAT.
 8                I WOULD NOTE MR. MCNERNEY, FROM KING & SPALDING, ON
 9    BEHALF OF THOSE TWO OBJECTORS, IN HIS STATUS REPORT AT PAGE 1
10    SAYS, WE ACCEPT THE COURT'S INVITATION TO PURSUE THE MERITS OF
11    THEIR CLAIMS BEFORE THIS COURT, THAT WOULD BE THE MS. L. COURT
12    HERE IN SAN DIEGO, AND TO SET UP A BRIEFING SCHEDULE IN THE
13    NEXT SEVEN TO TEN DAYS.
14                I UNDERSTAND THAT GOVERNMENT COUNSEL AND PERHAPS
15    MS. L. COUNSEL AND OTHERS MAY HAVE A DIFFERENT VIEW.         SO I
16    WILL SIMPLY DEFER ON THAT, AND WE CAN ASK THE PARTIES TO MEET
17    AND CONFER AND COME TO AN AGREEMENT ON THAT ISSUE AS TO THE
18    FORUM.   AND THEN IF IT IS HERE, THEN IN THE NEXT BRIEFING
19    SCHEDULE -- OR THE NEXT STATUS REPORT TO SET OUT THE BRIEFING
20    SCHEDULE.
21                THE NEXT ISSUE IS COMMUNICATIONS BETWEEN AGENCIES
22    REGARDING SEPARATION.     AND I APPRECIATE THE GOVERNMENT'S
23    OVERVIEW OF WHAT IS BEING DONE AS FAR AS A CENTRALIZED DATA
24    SYSTEM BETWEEN AND AMONG THE RELEVANT AGENCIES.        THE
25    PLAINTIFFS WOULD LIKE THIS COURT TO ADDRESS THAT ISSUE IN




                               NOVEMBER 30, 2018
                                                                      11
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5065 Page 11 of 33




 1    FULL.
 2               I AM NOT CLEAR WHERE THE GOVERNMENT IS.       THERE IS A
 3    STATUS, BUT ARE YOU -- WHAT IS THE GOVERNMENT'S VIEW IN THAT
 4    REGARD?   IS IT AN ISSUE THAT THIS COURT SHOULD ADDRESS, OR ARE
 5    YOU ASKING THE COURT NOT TO ADDRESS THIS AS PART OF THE
 6    INJUNCTIVE RELIEF IN MS. L.?
 7               MR. STEWART:    I THINK IT IS -- OUR POSITION, YOUR
 8    HONOR, IS THAT IT SHOULD NOT BE PART -- AS PART OF THE
 9    INJUNCTIVE RELIEF IN MS. L.
10               AS WE NOTED IN OUR REPORTING, WE THINK WE HAVE MADE
11    GOOD PROGRESS ON THIS ISSUE.     WE CAN KIND OF INDICATE FURTHER
12    DEVELOPMENTS AS WE CONTINUE TO DO MORE.
13               AND BEYOND THAT I WOULD SUGGEST THAT TO THE EXTENT
14    THAT THE COURT WERE INCLINED TO DO MORE, I THINK WE WOULD NEED
15    FULL-SCALE BRIEFING ON THAT.     I THINK THERE ARE -- ESPECIALLY
16    GIVEN THE APPARENTLY EXPANSIVE PROPOSAL THAT THE PLAINTIFFS
17    ARE SUGGESTING, AND I THINK PLAINTIFFS THEMSELVES ACKNOWLEDGE
18    THAT THEY WOULD NEED MORE -- THEY DON'T HAVE THE FACTS TO
19    REALLY BE CLEAR ABOUT WHAT THEY WOULD WANT.       I THINK WE WOULD
20    NEED FULL-SCALE BRIEFING RATHER THAN JUST A FEW PAGES IN THE
21    JOINT STATUS REPORT.
22               THE COURT:   YES.
23               MR. STEWART:    BUT THE GOVERNMENT'S POSITION WOULD
24    BE, LOOK, WE, THE GOVERNMENT, ARE DEALING WITH THIS.         WE HEAR
25    THE COURT, WE ARE ADDRESSING THE ISSUE.       WE HAVE MADE




                                NOVEMBER 30, 2018
                                                                      12
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5066 Page 12 of 33




 1    PROGRESS.    WE CAN KEEP THE COURT APPRISED.
 2                I DO THINK, YOU KNOW, IF RATHER THAN, YOU KNOW -- I
 3    THINK TO THE EXTENT THE COURT WOULD WANT TO PURSUE THIS MATTER
 4    FURTHER I THINK THE BEST APPROACH MAY BE FOR THE GOVERNMENT
 5    JUST TO KEEP THE COURT POSTED ON PROGRESS AND DEVELOPMENTS.
 6                IF THE COURT WERE TO WANT TO DO MORE I THINK -- OR
 7    POTENTIALLY WOULD BE INCLINED TO DO ANY MORE, I WOULD PROPOSE
 8    THAT WE HAVE MORE FULL-SCALE BRIEFING BEFORE ANY SIGNIFICANT
 9    RULINGS, PARTICULARLY INJUNCTIVE TYPE RULINGS OCCUR, BECAUSE
10    THIS WOULD BE A VERY SIGNIFICANT ISSUE IF IT WERE ORDERED AS
11    CONTEMPLATED BY THE PLAINTIFFS.
12                MR. GELERNT:    YOUR HONOR, THIS IS MR. GELERNT.
13                THE COURT:   YES.
14                MR. GELERNT:    JUST TO BE CLEAR, I DON'T KNOW THAT WE
15    HAD PROPOSED SOMETHING EXPANSIVE IN THE J.S.R., I THINK WE
16    WERE FAIRLY CLEAR JUST BEING RESPONSIVE TO YOUR QUESTION
17    WHETHER YOU HAD THE POWER IF YOU THOUGHT IT APPROPRIATE AND
18    NECESSARY, AND WE SIMPLY SAID WE BELIEVED YOU DID.
19                BUT I THOUGHT WE WERE FAIRLY CLEAR THAT WE WEREN'T
20    PROPOSING ANYTHING MUCH, ANYTHING EXPANSIVE RIGHT NOW, BUT
21    THAT WE WOULD NEED TO SEE MORE INFORMATION.
22                ONE WAY TO GO ABOUT IT IS, OF COURSE, IF THE
23    GOVERNMENT CAN KEEP APPRISING US OF SORT OF HOW THEY ARE
24    DEVELOPING A SYSTEM, IT MAY BE THAT WE THINK THAT SYSTEM IS
25    APPROPRIATE AND WORKS, MAYBE WE THINK WE NEED TO COME BACK TO




                                 NOVEMBER 30, 2018
                                                                      13
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5067 Page 13 of 33




 1    YOU AND SAY THERE ARE PARTS OF IT THAT DON'T SEEM TO WORK.
 2               BUT I THINK RIGHT NOW WE ARE SIMPLY SAYING WE WOULD
 3    NEED MORE INFORMATION.     WE ARE CERTAINLY STUDYING WHAT THE
 4    GOVERNMENT HAS PROVIDED INITIALLY, BUT WE ONLY RECEIVED IT
 5    LAST NIGHT.    I THINK THAT'S WHERE WE ARE, YOUR HONOR.
 6               THE COURT:   DO YOU PROPOSE THAT THE MATTER BE
 7    BRIEFED, OR ARE YOU SUGGESTING THAT WE HOLD OFF ON BRIEFING
 8    AND KEEP IT AS A STATUS MATTER WITH THE ASSUMPTION THAT THE
 9    GOVERNMENT IS GOING TO KEEP WORKING ON THIS ISSUE?
10               MR. GELERNT:    YOUR HONOR, I THINK THE LATTER IS
11    FINE.   I THINK IF WE COULD GET MORE INFORMATION ABOUT WHAT THE
12    GOVERNMENT HAS DONE AND WHAT IT IS INTENDING TO DO, THAT MIGHT
13    BE THE FIRST STEP.    I DON'T KNOW THAT AT THIS POINT WE WANT TO
14    BRIEF OR TAKE UP THE COURT'S TIME, AND I THINK WE MIGHT BE
15    SHOOTING IN THE DARK A LITTLE ABOUT EXACTLY WHAT THE
16    GOVERNMENT HAS DONE AND NOT DONE AND WHAT THE GOVERNMENT
17    PROPOSES TO DO.
18               SO AT LEAST FOR THE TIME BEING MAYBE IT MAKES SENSE
19    FOR THE GOVERNMENT TO PROVIDE ANOTHER STATUS REPORT ON IT.
20    AND WE COULD ALSO TALK WITH THE GOVERNMENT IN SOME FORM OF
21    MEET AND CONFER TO UNDERSTAND MORE WHAT THEY ARE
22    CONTEMPLATING.    BUT I THINK THEY OUGHT TO ALSO LET YOU, YOUR
23    HONOR, KNOW.
24               THE COURT:   OKAY.   I AGREE WITH THAT.     I WOULD NOT
25    ISSUE ANY ORDERS WITHOUT FURTHER BRIEFING AND OPPORTUNITY TO




                                NOVEMBER 30, 2018
                                                                      14
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5068 Page 14 of 33




 1    BE HEARD.
 2                BY WAY OF TENTATIVE COMMENTS, THIS AREA OF A
 3    CENTRALIZED DATA SYSTEM, IT WOULD SEEM TO ME, WOULD BE WITHIN
 4    THE SCOPE OF THE INJUNCTIVE RELIEF PROVIDED TO THE MS. L.
 5    CLASS.   IT IS A ROOT CAUSE FOR THE PROBLEM.      AND IT ARISES
 6    DIRECTLY OUT OF -- OR IT IS THE CAUSE OF MUCH OF WHAT IS BEING
 7    PROVIDED BY WAY OF INJUNCTIVE RELIEF THROUGH REUNIFICATION.
 8    AND SPECIFICALLY THE INABILITY OF THE AGENCIES, FOR EXAMPLE
 9    DOJ, TO PROVIDE INFORMATION TO ICE AND HHS ABOUT A PARENT
10    BEING RELEASED FROM CRIMINAL CUSTODY, PLACED IN CIVIL
11    IMMIGRATION DETENTION IN ICE, AND THEN THERE NOT BEING ANY
12    MECHANISM AT THE TIME OF THIS LITIGATION FOR HHS AND O.R.R. TO
13    KNOW, AND NO MECHANISM TO AFFIRMATIVELY REUNITE THAT PARENT
14    WITH THE CHILD.
15                SO IT IS THE ESSENCE OF THE PROBLEM.      AND OF COURSE
16    IT IS, AS THE INSPECTOR GENERAL POINTS OUT, IT IS A BIG ISSUE.
17    AND I THINK THE GOVERNMENT IN THE STATUS REPORT IS BEING VERY
18    RESPONSIVE, AND APPROPRIATELY SO, IN BEGINNING TO TAKE STEPS
19    TO ADDRESS THAT ISSUE.
20                I DO UNDERSTAND THE GOVERNMENT'S CONCERN ABOUT THE
21    COURT WEIGHING IN AND ISSUING INJUNCTIVE ORDERS IN THAT
22    REGARD, AND SO I THINK THE PROPOSAL TO HAVE THE PARTIES MEET
23    AND CONFER IS A GOOD ONE.
24                I DO WANT TO -- I DON'T WANT TO LET THIS ISSUE GO,
25    SO I WANT TO KEEP IT IN THE FOREFRONT ON THE STATUS REPORTS




                               NOVEMBER 30, 2018
                                                                      15
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5069 Page 15 of 33




 1    AND URGE THE GOVERNMENT TO CONTINUE TO MAKE PROGRESS.         IT MAY
 2    BE APPROPRIATE, FOR EXAMPLE, TO, AS WE HAVE DONE WITH OTHER
 3    ISSUES, APPOINT A LEAD PERSON OR MORE, A PERSON OR A SMALL
 4    TEAM OF PERSONS, TO SET UP A CENTRALIZED DATA SYSTEM AND TO
 5    ASSIST THE GOVERNMENT IN PROVIDING A REPORT, INCLUDING A
 6    DECLARATION WHERE THERE ARE STATEMENTS UNDER OATH AS TO WHAT
 7    IS BEING DONE AND HOW THIS SIGNIFICANT ISSUE IS BEING
 8    ADDRESSED.
 9               AND I THINK THAT WOULD GO A LONG WAY TOWARD
10    ASSISTING MR. GELERNT AND THE PLAINTIFFS IN DETERMINING
11    WHETHER THIS ISSUE HAS WORKED ITSELF OUT WITHOUT FURTHER COURT
12    INVOLVEMENT.
13               SO LET'S LEAVE IT AT THAT, AND THEN WE WILL CONTINUE
14    WITH THE STATUS REPORTS AS WE GO ON THAT ISSUE.        AND THAT
15    WILL, OF COURSE, BE OF GREAT INTEREST TO THE COURT AND TO MANY
16    AS TO THE GOVERNMENT'S PROGRESS IN THAT REGARD.
17               ON THE CLASS DEFINITION, THIS IS AN ISSUE WHERE IT
18    APPEARS THE PARTIES HAVE AGREED TO DISAGREE.        AND SO THE
19    QUESTION HERE IS, DO YOU WANT FURTHER BRIEFING, OR DO YOU WANT
20    TO SUBMIT IT ON THE BRIEFING IN THE STATUS REPORT AND HAVE THE
21    COURT RULE ON IT IN DUE COURSE?
22               MR. STEWART.
23               MR. STEWART:    YOUR HONOR, UNLESS YOU WERE INCLINED
24    TO DENY OUT-OF-HAND THE PLAINTIFFS' REQUEST, THE GOVERNMENT
25    WOULD WANT FULL-SCALE FURTHER BRIEFING ON IT.        THIS WOULD BE A




                                NOVEMBER 30, 2018
                                                                      16
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5070 Page 16 of 33




 1    MAJOR DEAL THAT WOULD GO TO THE INTEGRITY OF THE SETTLEMENT,
 2    THE INTEGRITY OF THE INJUNCTION, THE CLASS ORDER.        IT IS
 3    MASSIVELY IMPORTANT IF CHANGES WERE TO BE MADE TO THE CLASS
 4    DEFINITION AS THE PLAINTIFF WOULD PROPOSE, SO WE WOULD
 5    DEFINITELY, IF THIS WERE NOT -- IF IT WERE NOT REJECTED
 6    OUT-OF-HAND WE WOULD DEFINITELY WANT TO BRIEF THIS FULLY.
 7                THE COURT:   ALL RIGHT.
 8                MR. GELERNT.
 9                MR. BALAKRISHNAN:    THIS IS ANAND BALAKRISHNAN FOR
10    THE MS. L. PLAINTIFFS ON THIS ISSUE.
11                WE WOULD BE FINE WITH FURTHER BRIEFING FROM THE
12    GOVERNMENT ON THIS ISSUE.      HOWEVER, THE REASON, WHEN WE MET
13    AND CONFERRED WITH THE GOVERNMENT ON THIS, WHEN WE FIRST HEARD
14    ABOUT THE POSSIBILITY OF REMOVALS OF THIS GROUP OF INDIVIDUALS
15    THAT WE WANTED TO SET IT UP FOR THE J.S.R., IS BECAUSE WE ARE
16    FEARFUL THAT PEOPLE MAY BE REMOVED BEFORE THE ISSUE IS
17    RESOLVED.    AND THEY MAY BE REMOVED WITHOUT US MEETING WITH
18    THEM TO ENSURE THAT THEY HAVE EXERCISED THEIR REUNIFICATION
19    RIGHTS OR UNDERSTAND THEM.      AND ALSO BEFORE THE ISSUE OF
20    THEIR, YOU KNOW, POTENTIAL ASYLUM RIGHTS ARE ALSO SETTLED.
21                WE DON'T KNOW EXACTLY WHO IS IN THIS GROUP OF PEOPLE
22    WHO ARE ADULTS WHO ARE CURRENTLY DETAINED BY ICE WHOSE
23    CHILDREN WERE RELEASED FROM O.R.R. BEFORE JUNE 26.        WE HAVE
24    BEEN ABLE TO IDENTIFY A HANDFUL OF THEM AND PRESENT THEM TO
25    THE GOVERNMENT, AND THE GOVERNMENT HAS AGREED TO STAY THOSE




                                 NOVEMBER 30, 2018
                                                                      17
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5071 Page 17 of 33




 1    INDIVIDUALS' REMOVALS.
 2                BUT WE WOULD ASK THAT IF THERE IS FURTHER BRIEFING
 3    THAT THE GOVERNMENT COMMIT TO NOT REMOVING ANY PARENTS WHO
 4    FALL WITHIN THIS GROUP WHO ARE CURRENTLY DETAINED, EVEN WHERE
 5    WE DON'T KNOW ABOUT THEM BUT THEY DO.
 6                THE COURT:   YES.   AND I SAW THAT REQUEST ON PAGE 17.
 7                DOES THE GOVERNMENT OBJECT TO A STAY ON REMOVAL AS
 8    SET OUT BY PLAINTIFFS?
 9                MR. STEWART:    WE DO OBJECT, YOUR HONOR.
10                I WOULD ALSO ADD THAT IF THE MS. L. PLAINTIFFS OR
11    ANY OTHER PLAINTIFFS WANT A STAY OF REMOVALS, JUST AFTER THE
12    LATEST STAY OF REMOVALS HAS BEEN LIFTED, THEY NEED TO FILE --
13    THEY SHOULD HAVE TO FILE A MOTION FOR A STAY.        THEY SHOULD
14    HAVE TO FILE NEW P.I. PAPERS, THEY SHOULD HAVE TO FILE
15    WHATEVER THEY NEED TO FILE.
16                AS YOU CAN TELL FROM MS. L. COUNSEL'S STATEMENTS,
17    THEY DON'T REALLY KNOW WHAT THE DEAL IS WITH THESE FOLKS WHO
18    THEY THINK THEIR CLIENTS ARE, AND IF THEY ARE GOING TO ASK US
19    TO MODIFY THE CLASS DEFINITION THEN THEY SHOULD HAVE TO FILE
20    THE APPROPRIATE MOTIONS TO THAT EFFECT, AND A JOINT STATUS
21    REPORT IS NOT THE APPROPRIATE PLACE TO ASK FOR A STAY OF
22    REMOVALS.
23                THE COURT:   THERE IS AN INDICATION ON LINE 5 THAT
24    THE GOVERNMENT AGREED THAT UNTIL RESOLUTION OF THIS ISSUE IT
25    WILL STAY THE REMOVAL OF THOSE PARENTS WHOSE CHILDREN WERE




                                 NOVEMBER 30, 2018
                                                                      18
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5072 Page 18 of 33




 1    RELEASED FROM O.R.R. CUSTODY BEFORE JUNE 26 WHOM PLAINTIFFS
 2    ARE ABLE TO IDENTIFY.     IS THAT ACCURATE?
 3               MR. STEWART:    WE AGREED TO STAY THINGS FOR FOUR
 4    IDENTIFIED PEOPLE, AND WE ARE LOOKING, I THINK, AT AN
 5    ADDITIONAL LIST.
 6               AND, LOOK, WE ARE WILLING TO TALK WITH THE -- WITH
 7    MS. L. COUNSEL ON THIS MATTER, YOU KNOW, WE ARE HAPPY TO HEAR
 8    WHAT THEY HAVE TO SAY, AND WE CAN SEE WHAT OUR CLIENTS ARE
 9    WILLING TO DO.    BUT I CAN'T NOW COMMIT THAT WE ARE JUST GOING
10    TO GIVE A BLANKET ACROSS-THE-BOARD STAY TO SOME, YOU KNOW,
11    INNUMERABLE GROUP OF PEOPLE.
12               SO WE ARE HAPPY TO CONFER, AND IF THEY ARE NOT
13    PLEASED WITH THE RESPONSE I THINK THE APPROPRIATE APPROACH
14    WOULD BE FOR THEM TO FILE AN APPROPRIATE MOTION.
15               THE COURT:   HOW ABOUT AS TO INDIVIDUALS PLAINTIFFS
16    ARE ABLE TO IDENTIFY?     I UNDERSTAND WHAT THE PLAINTIFFS ARE
17    SAYING IS THE GOVERNMENT DOES NOT OBJECT TO A STAY OF REMOVAL
18    AS TO THOSE IDENTIFIED PERSONS.
19               MR. STEWART:    AS I RECALL, YOUR HONOR, I BELIEVE WE
20    AGREED TO A STAY FOR -- I GUESS -- WE ARE LOOKING AT THAT
21    LIST, YOUR HONOR.    I WOULD PROPOSE ON THAT LIST THAT WE CONFER
22    ON THAT.   WE AGREED ONLY FOR FOUR, I BELIEVE, FOR SOME PERIOD
23    OF TIME SO THAT WE COULD HAVE THE OPPORTUNITY TO BRING IT TO
24    THE COURT IN A MORE NORMAL COURSE.
25               BUT MY PROPOSAL WOULD BE THAT WE LOOK AT THIS SECOND




                                NOVEMBER 30, 2018
                                                                      19
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5073 Page 19 of 33




 1    GROUP OF PEOPLE WHO THE PLAINTIFFS HAVE SENT US AND WE TALK
 2    ABOUT THOSE.   AND IF WE CAN'T COME TO A RESOLUTION THERE, THEN
 3    IT CAN BE REFERRED TO THE COURT.
 4               THE COURT:   WHAT I WOULD PROPOSE, ABSENT OBJECTION
 5    OF THE PARTIES, IS THAT THE PARTIES MEET AND CONFER TODAY,
 6    FOLLOWING THIS CALL.    ARRIVE AT A STIPULATION AND SUBMIT A
 7    JOINT MOTION AND ORDER AS TO THE IDENTIFIED PARENTS WHO THE
 8    GOVERNMENT WOULD AGREE TO A STAY OF REMOVAL.
 9               AND THEN AS TO PARENTS WHO ARE NOT KNOWN TO
10    PLAINTIFFS, I WOULD AGREE WITH MR. STEWART THAT THAT OUGHT TO
11    GO BY WAY OF A NOTICED MOTION, SO PLAINTIFFS WOULD HAVE TO
12    FILE THE APPROPRIATE MOTION FOR A STAY AS TO THOSE
13    INDIVIDUALS.   AND OF COURSE THE PARTIES CAN MEET AND CONFER IF
14    THERE CAN BE SOME MIDDLE GROUND.
15               MR. BERNICK:    YOUR HONOR, IF I MAY.     THIS IS JUSTIN
16    BERNICK FOR THE MMM PLAINTIFFS.
17               I THINK FROM OUR VANTAGE POINT THE TEMPORARY
18    RESTRAINING ORDER THAT THE COURT ALREADY ISSUED AS TO THE
19    ASYLUM PROCEDURES CONTAINED NO LIMITATION AS TO THE JUNE 26
20    DATE.   SO I JUST WANTED TO MAKE SURE THAT WE HAVE THAT DATA
21    POINT, THAT THAT ORDER ISSUED BY THE COURT DID NOT HAVE THAT
22    LIMITATION IN IT.
23               THE COURT:   OKAY.   I THINK IF THERE IS --
24               MR. STEWART:    YOUR HONOR, THIS IS THE GOVERNMENT.
25               THAT TRO THAT MR. BERNICK IS REFERRING TO IS LIFTED




                                NOVEMBER 30, 2018
                                                                      20
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5074 Page 20 of 33




 1    AS A RESULT OF THE COURT FINALLY APPROVING THE SETTLEMENT
 2    AGREEMENT, SO IT HAS NO BEARING ON THE ISSUE HERE.        THERE IS
 3    NO TRO THAT IS IN EFFECT IN THIS CASE.
 4                THE COURT:   I WAS GOING TO SAY THAT I AM SURE THE
 5    GOVERNMENT HAS A CONTRARY VIEW TO WHAT MR. BERNICK EXPRESSED.
 6    SO IF THERE IS DISAGREEMENT, IT SEEMS TO ME IF THE PLAINTIFFS
 7    ARE REQUESTING A RESTRAINING ORDER, AN INJUNCTION FROM
 8    REMOVAL, THERE BEING ANY OBJECTION BY THE GOVERNMENT, IT WOULD
 9    HAVE TO GO BY WAY OF NOTICED MOTION.       SO I WOULD SIMPLY LEAVE
10    IT AT THAT.    OF COURSE ASK THE PARTIES --
11                MR. BALAKRISHNAN:   YOUR HONOR, I AM SORRY.      THIS IS
12    MR. BALAKRISHNAN FOR MS. L. AGAIN.
13                WE ARE FINE WITH DOING, YOU KNOW, ADDITIONAL
14    BRIEFING ON THIS BUT IT HAS TO BE ON A VERY SHORT TIME FRAME.
15    AND THE REASON I SAY THIS IS BECAUSE I AM NOT SURE WHETHER MR.
16    STEWART WAS ON THE CALL THAT WE HAD WITH THE GOVERNMENT ABOUT
17    THIS VERY ISSUE, BUT WE SPECIFICALLY PROPOSED THAT THIS ISSUE
18    BE BRIEFED IN THIS J.S.R.     AND THE REASON THAT WE ASKED FOR IT
19    TO BE DONE THAT WAY WAS SO THAT WE WOULDN'T BE PUT IN THIS
20    POSITION OF HAVING BRIEFED IT, HAVING THE GOVERNMENT NOT SAY
21    ANYTHING, AND THEN PROPOSE ANOTHER MEET AND CONFER AND FURTHER
22    BRIEFING.    SO WE WERE EXPECTING THIS TO BE FULLY PRESENTED TO
23    THE COURT AT THIS TIME.
24                WE UNDERSTAND IF THE COURT WISHES US TO GO BY
25    NOTICED MOTION, BUT WE JUST REQUEST THAT IF THE GOVERNMENT




                               NOVEMBER 30, 2018
                                                                      21
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5075 Page 21 of 33




 1    DOES NOT AGREE TO A STAY OF -- YOU KNOW, FOR UNIDENTIFIED
 2    PARENTS WHO MAY FACE REMOVAL WITHOUT THEIR CHILDREN THAT THAT
 3    BE PUT ON EXTRAORDINARILY, YOU KNOW, CONCISE SCHEDULE.
 4               THE COURT:   YES.    SO YOU ARE FREE TO DO THAT.     OF
 5    COURSE, THIS WOULD BE SUBJECT TO MEET AND CONFER, BUT IF THERE
 6    IS A COLLAPSE IN THE AGREEMENT, OR ANY PROPOSED AGREEMENT,
 7    THEN YOU, OF COURSE, WOULD BE FREE TO FILE A MOTION AND SEEK
 8    IMMEDIATE RELIEF.    YOU COULD DO THAT AS EARLY AS MONDAY, AND
 9    HAVE THAT FILED.
10               SO, HERE AGAIN, I WILL ENCOURAGE THE PARTIES TO MEET
11    AND CONFER.   AND THEN, ABSENT AN AGREEMENT, PLAINTIFFS, OF
12    COURSE, CAN PURSUE ALL OF THEIR AVAILABLE RIGHTS.
13               LET'S GO TO THE NEXT ISSUE.
14               MR. BALAKRISHNAN:     YOUR HONOR, I AM SORRY.     JUST ONE
15    POTENTIAL OTHER THING IS THAT I THINK THAT, YOU KNOW, WE CAN,
16    OF COURSE, FILE SORT OF A MOTION QUICKLY, BUT WE WOULD ALSO
17    ASK THAT THE GOVERNMENT'S RESPONSE ON THE MERITS OF THE, YOU
18    KNOW, THE INCLUSION AND INTERPRETATION OF THE CLASS ISSUE ALSO
19    BE DONE VERY QUICKLY.
20               THE COURT:   OKAY.    SO YOU WOULD LIKE THOSE TWO
21    ISSUES RESOLVED TOGETHER.      IS THAT CORRECT?
22               MR. BALAKRISHNAN:     I THINK IT WOULD BE FINE FOR THE
23    COURT, YOU KNOW, IF WE WENT IN FOR A STAY ON THE, YOU KNOW,
24    PENDING THE RESOLUTION OF THE ISSUE, FOR THAT TO BE ENTERED
25    FIRST.   BUT WE WOULD JUST ASK THAT, YOU KNOW, THAT THE




                               NOVEMBER 30, 2018
                                                                      22
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5076 Page 22 of 33




 1    GOVERNMENT ALSO SORT OF BE PUT TO A SHORT SCHEDULE TO ADDRESS
 2    THE MERITS OF THIS, YOU KNOW, OF THE CLASS DEFINITION AFTER
 3    TODAY'S MEET AND CONFER.
 4                THE COURT:   OKAY.
 5                MR. STEWART:    YOUR HONOR, THE GOVERNMENT IS NOT
 6    GOING TO SUBMIT A BRIEF ON THIS BEFORE MR. BALAKRISHNAN FILES
 7    A MOTION.    THAT MAKES NO SENSE.     THEY HAVE TO FILE WHAT THEY
 8    ARE GOING TO FILE, WE GET TO SEE IT.
 9                AND I WOULD ADD THAT, AS I SAID, MR. BALAKRISHNAN IS
10    PROPOSING A FUNDAMENTAL ALTERATION OF THE CLASS DEFINITION AND
11    EFFECT OF THE INJUNCTION, SO COMPLETELY FAST TRACKING THAT
12    SOUNDS LIKE QUITE A PROPOSITION FOR SOMETHING SO SIGNIFICANT,
13    THOUGH THE GOVERNMENT IS, YOU KNOW, READY TO MOVE SWIFTLY.
14                THE COURT:   ALL RIGHT.    OKAY.   I HAVE THOSE
15    POSITIONS IN MIND.    AND ON ANY TRO I WILL SIMPLY WAIT FOR THE
16    PLAINTIFFS TO FILE ANY EMERGENCY MOTION THAT MIGHT BE
17    NECESSARY.
18                ON THE CLASS RELIEF, THE WAY WE HAD LEFT THAT ISSUE
19    WAS TO SET IT FOR BRIEFING.      AND I WILL CONSIDER THAT, AND
20    THEN ISSUE AN ORDER TODAY OR EARLY NEXT WEEK WITH RESPECT TO A
21    BRIEFING SCHEDULE ON THE SCOPE OF THE CLASS.
22                ON INFORMATION SHARING -- SO I AM MOVING NOW TO
23    PAGE 24, 25, THEREABOUTS.
24                THE PLAINTIFFS POINT OUT THAT THERE ARE A LARGE
25    NUMBER OF CHILDREN AND THEY ARE STILL WAITING PLACEMENT MORE




                                 NOVEMBER 30, 2018
                                                                      23
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5077 Page 23 of 33




 1    THAN TWO MONTHS AFTER THEIR PARENTS IDENTIFIED A PREFERRED
 2    SPONSOR.   THE STEERING COMMITTEE IS AWAITING RESPONSES FROM
 3    THE GOVERNMENT.
 4               DOES THE GOVERNMENT HAVE ANY INFORMATION THERE?
 5               MR. STEWART:    SURE, YOUR HONOR.    I GUESS A COUPLE OF
 6    THINGS HERE.
 7               ONE IS THAT THIS IS THE TVPRA PROCESS.       IT TAKES
 8    TIME.   IT IS STATUTORY, THERE ARE NUMEROUS STEPS.       EVEN WHERE
 9    THERE IS AN IDENTIFIED PROCESS, YOUR HONOR -- AN IDENTIFIED
10    SPONSOR -- EXCUSE ME, YOUR HONOR -- THAT SPONSOR NEEDS TO BE
11    APPROVED IN KEEPING WITH THE STATUTE.       NOT ALL OF THEM ARE.
12               ANOTHER ISSUE THERE, YOUR HONOR, WITH IDENTIFIED
13    SPONSORS IS THOSE SPONSORS NEED, THEMSELVES, TO SUBMIT
14    PAPERWORK AND RESPOND TO REQUESTS FROM O.R.R. IN ORDER TO BE
15    APPROVED, SO A LOT OF THE TIMING DOES DEPEND ON WHAT THAT
16    IDENTIFIED SPONSOR DOES.     SO, ANYWAY, THOSE THINGS ALL, IN
17    SHORT, YOUR HONOR, TAKE TIME.
18               YOU KNOW, WE ARE WILLING TO HEAR ABOUT CONCRETE
19    ISSUES OR CONCRETE CASES FROM THE MS. L. PLAINTIFFS, BUT THESE
20    ARE THINGS THAT JUST TAKE TIME.
21               AND I WOULD ADD, YOUR HONOR, THAT THESE -- THE FOLKS
22    AT ISSUE HERE ARE EXPRESSLY REMOVED FROM THE CLASS, WHICH IS
23    ANOTHER ELEMENT AND -- BUT WE ARE DILIGENTLY WORKING TO
24    SATISFY THE TVPRA SO THAT THE APPROPRIATE DISCHARGES CAN BE
25    MADE.




                                NOVEMBER 30, 2018
                                                                      24
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5078 Page 24 of 33




 1               THE COURT:    ANYTHING IN ADDITION FROM PLAINTIFFS, OR
 2    MR. HERZOG, ANY CONCERNS THERE?
 3               I AGREE WITH WHAT MR. STEWART IS SAYING, UNDER THE
 4    TVPRA THAT IS GOING TO TAKE ITS OWN COURSE IN SOME WAYS AS FAR
 5    AS SPONSOR APPROVAL.     SO THAT MAY TAKE SOME ADDITIONAL TIME.
 6               MR. HERZOG:    THIS IS MR. HERZOG.
 7               WE -- THE STEERING COMMITTEE IS CONCERNED ABOUT HOW
 8    LONG THESE PLACEMENTS ARE TAKING.      OUR UNDERSTANDING IS THAT
 9    IT DOES TAKE APPROXIMATELY TWO MONTHS IN MANY CASES, BUT NOW
10    WE HAVE A LARGE NUMBER OF PARENTS WHO HAVE DESIGNATED SPONSORS
11    AND THEY ARE MOVING WELL BEYOND THAT TWO-MONTH TYPICAL TIME
12    FRAME.
13               AND WE HAVE ASKED THE GOVERNMENT FOR INFORMATION
14    ABOUT WHY THAT'S HAPPENING AND, YOU KNOW, WE REALLY HAVEN'T
15    RECEIVED A RESPONSE.     SO WE ARE CONCERNED.
16               THE COURT:    MR. STEWART, DO YOU HAVE ANY SPECIFIC
17    INFORMATION AS TO THAT INQUIRY, OR IS THAT SOMETHING YOU HAVE
18    NOT SPECIFICALLY LOOKED INTO?
19               MR. STEWART:    WE ARE LOOKING INTO THE SPECIFIC CASES
20    THAT THE STEERING COMMITTEE HAS IDENTIFIED, YOUR HONOR, SO WE
21    ARE LOOKING INTO THOSE.
22               ONE IMPORTANT CORRECTION TO WHAT MR. HERZOG SAID IS
23    THAT MY UNDERSTANDING IS THAT IT IS TWO MONTHS AFTER A SPONSOR
24    SUBMITS PAPERWORK, NOT TWO MONTHS AFTER A SPONSOR IS
25    IDENTIFIED.   SO THAT IS A SIGNIFICANT DIFFERENCE, SO THAT DOES




                                NOVEMBER 30, 2018
                                                                      25
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5079 Page 25 of 33




 1    REFLECT THAT IT DOES TAKE TIME; SOMETIMES LESS, SOMETIMES
 2    MORE.   BUT WE ARE LOOKING INTO THE CASES THAT WERE IDENTIFIED
 3    AND WE CAN CONTINUE TO DO SO.
 4               THE COURT:    OKAY.    SO HERE, I WILL ASK GOVERNMENT
 5    COUNSEL TO KEEP LOOKING INTO THOSE AND TO PROVIDE INFORMATION
 6    AS TO THOSE PARENTS, WHAT THE STATUS IS.       AND IT MAY BE JUST
 7    THAT, THAT THEY HAVE APPLIED AND THE 60-DAY PROCESS IS
 8    UNDERWAY FROM THE APPLICATION.
 9               BUT I THINK ANY INFORMATION YOU CAN PROVIDE ALONG
10    THOSE LINES TO MR. HERZOG WOULD ALLEVIATE MUCH OF THIS ISSUE.
11               AND HERE AGAIN I AM ASSUMING GOOD FAITH ON THE PART
12    OF THE GOVERNMENT AND ALL ACTORS, AND THAT THEY ARE PROCESSING
13    THESE CASES AS QUICKLY AS IS REASONABLY PRACTICAL AND UNDER
14    THE NORMAL TVPRA PROCESSES.
15               LET'S GO TO THE NEXT ISSUE.      THIS IS THE MMM
16    PLAINTIFFS, CHILDREN WITH VOLUNTARY DEPARTURE ORDERS.
17               AS I UNDERSTAND THIS, YOU ARE WORKING THROUGH THIS
18    WITH MS. WEISS, AND SIMPLY REQUESTING TO REPORT ON THIS LATER.
19    IS THAT CORRECT?
20               MR. BEST:    YOUR HONOR, THIS IS ZACHARY BEST FOR THE
21    MMM PLAINTIFFS.
22               THAT IS CORRECT.      AS FAR AS I KNOW, DISCUSSIONS
23    BETWEEN MS. WEISS AND THE GOVERNMENT ARE ONGOING, AND SO A
24    LITTLE BIT MORE TIME IS NEEDED TO REACH A RESOLUTION THERE.
25    AND I KNOW THE GOVERNMENT WILL PROPOSE THAT WE WILL REPORT




                               NOVEMBER 30, 2018
                                                                      26
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5080 Page 26 of 33




 1    BACK IN THE NEXT STATUS REPORT.
 2                THE COURT:    OKAY.    AND THAT'S THE SAME WITH THE
 3    CLARIFICATION OF PARAGRAPH 1A, SIMILAR REQUEST?
 4                MR. BEST:    THAT'S CORRECT, YOUR HONOR.    EXCEPT THERE
 5    I THINK THE PARTIES THAT NEED TO MEET AND CONFER ARE THE MMM
 6    PLAINTIFFS AND GOVERNMENT.        AND WE MADE OUR POSITION ON THAT
 7    CLEAR TO THE GOVERNMENT AND WE ARE WAITING FOR THEIR POSITION.
 8                THE COURT:    ANY INFORMATION THERE, MR. STEWART?
 9                MR. STEWART:    I BELIEVE, YOUR HONOR, THAT WE ARE
10    STILL JUST TRYING TO HASH OUT HOW SOME OF THOSE -- SOME OF THE
11    QUESTIONS THERE WERE, WE HAVE SOME FOLLOW-UP.        I THINK WE JUST
12    NEED TO CONTINUE GOING BACK AND FORTH AND DRILL DOWN AND, AS
13    MENTIONED, WE SHOULD HOPE TO HAVE THAT -- THAT ALL ADDRESSED
14    SOON.    BUT THINGS ARE GOING SWIFTLY, AND I THINK ARE CLOSE
15    THERE.
16                THE COURT:    OKAY.    I THINK WE WILL LEAVE THAT FOR
17    NOW WITH -- I WOULD LIKE TO GET THESE MISCELLANEOUS MATTERS
18    WRAPPED UP, SO LET'S TRY TO DO THAT BY THE NEXT STATUS REPORT.
19    AND I WILL JUST LEAVE IT FOR THE PARTIES TO ACCOMPLISH THAT.
20                ON THE NEXT CATEGORY, AT PAGE 27, CATEGORIES TO BE
21    REPORTED TO THE COURT.      IT APPEARS PLAINTIFFS HAVE A NUMBER OF
22    PROPOSALS.    MANY OF THEM SEEM REASONABLE.     THE GOVERNMENT
23    HASN'T YET COMMITTED TO THAT.
24                I THINK THE WAY I WOULD LEAVE THIS IS FOR THE
25    PARTIES TO WORK THIS OUT.      IF IT DOESN'T WORK OUT BY THE NEXT




                                 NOVEMBER 30, 2018
                                                                      27
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5081 Page 27 of 33




 1    STATUS CONFERENCE PLAINTIFFS CAN SIMPLY SET OUT WHAT THEY
 2    WANT, AND GOVERNMENT CAN INDICATE WHETHER THEY HAVE A PROBLEM
 3    WITH ANY SPECIFIC REQUESTS.      AND THEN I CAN RULE ON IT SHORTLY
 4    THEREAFTER.    SO WE CAN BRING CLOSURE TO THAT ISSUE AS WELL.
 5                MR. STEWART:    YOUR HONOR, CAN I SPEAK ON THAT,
 6    ACTUALLY?
 7                ON PAGES 8 TO 9 OF THE STATUS REPORT THE GOVERNMENT
 8    HAS COLLECTED A SERIES OF DATA POINTS THAT WE THINK ARE THE
 9    RELEVANT ONES, THE IMPORTANT ONES ON IMPLEMENTATION.         THAT
10    KIND OF REFLECTS WHERE WE ARE ON THINGS.
11                OUR BASIC THINKING BEHIND THESE NUMBERS ARE, YOUR
12    HONOR, YOU KNOW, THESE NUMBERS SHOW BOTH THE PROCESS FOR THE
13    SETTLEMENT AND THEY SHOW PROGRESS, HOW PEOPLE ARE MOVING
14    THROUGH.    IT IS A SET OF POINTS THAT WE THINK, IN LIGHT OF ALL
15    OF THE OTHER LOGISTICAL AND DATA AND INFORMATIONAL QUESTIONS
16    THAT WE ARE GETTING FROM THE PLAINTIFFS' COUNSEL, FROM OTHERS,
17    ALL OF THE IMPLEMENTATION OF ACTUAL OPERATIONAL THINGS THAT WE
18    ARE HANDLING THEMSELVES, THERE ARE THINGS THAT WE THINK THAT
19    WE CAN CONSISTENTLY REPORT ON IN LIGHT OF ALL OF THOSE KIND OF
20    BURDENS.    AND WE THINK THAT THEY HIT THE RELEVANT POINTS,
21    WHICH THE SETTLEMENT AGREEMENT REALLY IS, YOUR HONOR, ABOUT
22    PROCESS, ABOUT PEOPLE GETTING EACH STAGE OF THE PROCESS, AND
23    THAT IS WHAT WE ARE TRYING TO REPORT HERE.       SO I JUST WANTED
24    TO DRAW ATTENTION TO THAT, AND THAT KIND OF REFLECTS HOW
25    THINGS ARE MOVING AT EACH STAGE.




                                 NOVEMBER 30, 2018
                                                                      28
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5082 Page 28 of 33




 1               THE COURT:    OKAY.   THANK YOU.   ALL RIGHT.
 2               ON THE NTC CASE, ANYTHING TO REPORT ON THERE?
 3               I SEE THE STATUS REPORT, ANY COMMENTS THERE?
 4               ANYTHING FROM MS. LEVY?
 5               MS. LEVY:    NOTHING TO REPORT, YOUR HONOR.
 6               THE COURT:    ALL RIGHT.
 7               WHAT I WOULD PROPOSE IS --
 8               MR. BEST:    YOUR HONOR --
 9               THE COURT:    YES.
10               MR. BEST:    APOLOGIZE.    THIS IS ZACHARY BEST FOR THE
11    MMM PLAINTIFFS.
12               I DID HAVE ONE OTHER SMALL ISSUE TO RAISE BEFORE WE
13    ADJOURN TODAY.    WOULD YOU LIKE ME TO DO THAT NOW?
14               THE COURT:    YES.
15               MR. BEST:    OKAY.
16               SO, AS YOUR HONOR KNOWS, THERE IS A PROVISION IN THE
17    SETTLEMENT AGREEMENT THAT ALLOWS CLASS MEMBERS TO LEAVE THE
18    SETTLEMENT PROCEDURES THAT ARE DESCRIBED IN THE AGREEMENT AND
19    TO SEEK, QUOTE, PROMPT RETURN TO THEIR COUNTRY OF ORIGIN.
20               WE ARE AWARE TODAY OF AT LEAST THREE INDIVIDUALS WHO
21    WAIVED THE SETTLEMENT PROCEDURES AND FOR WHOM WE PROVIDED
22    THEIR EXECUTED FORMS OVER A MONTH AGO.        IT HAS NOW BEEN ABOUT
23    FIVE WEEKS.
24               THOSE INDIVIDUALS ARE ALL STILL IN DETENTION, AND WE
25    HAVE GOTTEN NO INFORMATION ABOUT WHAT THEIR STATUS IS AND WHEN




                               NOVEMBER 30, 2018
                                                                      29
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5083 Page 29 of 33




 1    THE GOVERNMENT EXPECTS THAT THEY WILL BE RETURNED HOME.
 2                ALL THREE OF THEM ARE PARENTS WHO HAVE BEEN
 3    SEPARATED FROM THEIR CHILDREN FOR A NUMBER OF MONTHS AT THIS
 4    TIME.   AND THEY ARE ALL REALLY SUFFERING IN DETENTION AND
 5    HAVING A REALLY HARD TIME, AND REALLY NEED TO GET HOME TO
 6    THEIR FAMILY AS SOON AS POSSIBLE.
 7                WE FOLLOWED UP WITH THE GOVERNMENT ABOUT THESE
 8    INDIVIDUALS AND A FEW OTHERS TWO WEEKS AGO, AND WE HAVE ALSO
 9    FOLLOWED UP WITH THEM YESTERDAY, AND WE STILL HAVEN'T GOTTEN A
10    RESPONSE.
11                SO I JUST WANTED TO RAISE ON THE RECORD TODAY THAT
12    WE ARE CONCERNED ABOUT THIS.      AND WE WILL JUST ASK THAT THE
13    GOVERNMENT AT LEAST COOPERATE WITH US AND GIVE US INFORMATION
14    ABOUT THEIR STATUS SO THAT WE CAN MOVE THOSE FORWARD AS
15    QUICKLY AS POSSIBLE.
16                THE COURT:   MR. STEWART, ANY COMMENT?
17                MR. STEWART:    SURE, YOUR HONOR.
18                MY UNDERSTANDING IS THAT TWO OF THE THREE AT ISSUE
19    ARE PENDING TRAVEL DOCUMENTS.      SOME OF THESE THINGS WITH THESE
20    REMOVALS, YOUR HONOR -- AND I THINK WITH THE THIRD ONE THERE
21    MIGHT BE AN ISSUE ABOUT WHETHER WE HAVE RECEIVED THE FORM, BUT
22    WE CAN CIRCLE BACK WITH MMM COUNSEL ON THAT.
23                YOU KNOW, YOUR HONOR, AS YOUR HONOR KNOWS, THERE WAS
24    A STAY IN REMOVALS IN PLACE FOR A DECENT AMOUNT OF TIME.         ONE
25    OF THE REALITIES OF THAT SORT OF STAY IS THAT IT AFFECTS THE




                                 NOVEMBER 30, 2018
                                                                      30
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5084 Page 30 of 33




 1    PROCESS OF HOW SOMEBODY CAN BE REMOVED.       WE NEED, WHEN WE
 2    REMOVE SOMEBODY, TO WORK ON THINGS LIKE TRAVEL DOCUMENTS AND
 3    GET THOSE IN ORDER, AND THEN TRAVEL, YOU KNOW, ACTUALLY
 4    ARRANGE TRAVEL AND MAKE ALL OF THOSE THINGS HAPPEN.         THOSE ARE
 5    A SERIES OF STEPS.     AND, YOU KNOW, JUST FRANKLY, YOUR HONOR,
 6    THE GOVERNMENT NEEDS TO BE PRETTY JUDICIOUS WHEN IT IS
 7    REMOVING PEOPLE, ESPECIALLY WHEN, AS YOUR HONOR IS AWARE FROM
 8    THIS JOINT STATUS REPORT, WE HAVE PLAINTIFFS AGAIN ASKING FOR
 9    STAYS OF REMOVAL.
10               WE DO -- YOU KNOW, WE WOULD LIKE TO REMOVE PEOPLE
11    WITH PROMPTNESS BUT WE ALSO NEED TO BE JUDICIOUS AND CAREFUL.
12    WE NEED TO CHECK THE BOXES FOR TRAVEL DOCUMENTS AND OTHER JUST
13    BASIC CENTRAL LOGISTICAL REQUIREMENTS.        AND WE ALSO HAVE TO BE
14    MINDFUL OF YOUR HONOR'S COURT ORDERS AS WELL AS ANY OTHER
15    RELEVANT COURT ORDERS IN DOING THIS.
16               SO SOMETIMES THAT LEADS TO THINGS NOT MOVING AS FAST
17    AS WE WOULD LIKE, BUT THESE ARE IMPORTANT LEGAL AND
18    OPERATIONAL THINGS THAT THE GOVERNMENT NEEDS TO TAKE CARE TO
19    COMPLY WITH.
20               THAT ALL SAID, WE ARE WORKING ON THOSE THREE AND WE
21    WILL GET INFORMATION TO THE PLAINTIFFS.
22               THE COURT:    OKAY.   THANK YOU.
23               ANYTHING FURTHER ON THAT FROM PLAINTIFFS'
24    STANDPOINT?
25               MR. BEST:    YOUR HONOR, I WOULD JUST SAY THAT WE




                               NOVEMBER 30, 2018
                                                                      31
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5085 Page 31 of 33




 1    UNDERSTAND THOSE LOGISTICAL ISSUES.        AND I THINK THE LARGER
 2    ISSUE IS THAT THE LINE OF COMMUNICATION JUST NEEDS TO STAY
 3    OPEN WHEN SOMETHING IS TAKING AN UNUSUALLY LONG TIME, LIKE IT
 4    HAS FOR THESE THREE INDIVIDUALS.      SO WE JUST ASK THAT THE
 5    GOVERNMENT COMMUNICATE WITH US ON THAT, AND THAT WE WORK IT
 6    OUT TOGETHER.
 7               THE COURT:    YES.   I AGREE.    I UNDERSTAND --
 8               MR. STEWART:    I AGREE WITH THAT, TOO.     I APOLOGIZE,
 9    YOUR HONOR.
10               THE COURT:    YES, I KNOW YOU DO, MR. STEWART, AND I
11    APPRECIATE THAT.    THANK YOU.
12               I HAVE JUST BEEN INFORMED THAT, I THINK IT IS MR.
13    MCNERNEY, IS ON THE LINE ON BEHALF OF THE TWO OBJECTORS.         IS
14    THAT CORRECT?
15               MR. TULL:    ACTUALLY, YOUR HONOR, THIS IS JOSHUA
16    TULL.    I APOLOGIZE TO THE COURT.    I AM A COLLEAGUE OF MR.
17    MCNERNEY'S.    AND WE HAD THE WRONG INFORMATION BEFORE, SO I WAS
18    ON THE CALL IN LISTEN-ONLY MODE, AND THEN GOT THE RIGHT
19    INFORMATION.    SO WE ARE PRESENT NOW, YOUR HONOR.      AND I
20    APOLOGIZE FOR THE MISCOMMUNICATION.
21               THE COURT:    THAT'S OKAY.
22               YOU HEARD THE DISCUSSION, I THINK MR. GELERNT AND
23    OTHERS SAID THEY WOULD LIKE TO MEET AND CONFER ON THIS,
24    DETERMINE WHETHER YOU AGREE ON THE FORUM, WHETHER IT IS HERE
25    OR DC.   AND THEN IF IT IS HERE PROPOSE A BRIEFING SCHEDULE; IF




                                NOVEMBER 30, 2018
                                                                      32
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5086 Page 32 of 33




 1    IT IS DC, TERRIFIC, YOU WILL BE OFF AND RUNNING WITH JUDGE
 2    FRIEDMAN.
 3                DO YOU AGREE WITH THAT?
 4                MR. TULL:    WELL, YOUR HONOR, OUR POSITION, AS YOUR
 5    HONOR POINTED OUT AS EXPRESSED BY MR. MCNERNEY IN THE STATUS
 6    REPORT THAT WAS FILED YESTERDAY, THAT WE DO BELIEVE YOUR
 7    HONOR'S COURT IS THE PROPER FORUM FOR OUR TWO CLIENTS.         BUT WE
 8    UNDERSTAND THAT THE GOVERNMENT DOESN'T NECESSARILY AGREE WITH
 9    THAT.
10                SO, YES, YOUR HONOR, WE WOULD LIKE TO MEET AND
11    CONFER WITH BOTH PARTIES AND THEN PROPOSE A WAY TO PROCEED.
12                THE COURT:    OKAY.   THAT SOUNDS GOOD.
13                ANYTHING ELSE ON THAT ISSUE?
14                MR. TULL:    NO, YOUR HONOR.   THANK YOU VERY MUCH.
15                THE COURT:    YOU ARE WELCOME.    OKAY.
16                I HAVE ANOTHER HEARING I HAVE TO TURN TO, SO LET'S
17    CLOSE THIS HEARING.
18                I WILL ISSUE AN ORDER SETTING OUT AND ADDRESSING IN
19    PART SOME OF THESE ISSUES, INCLUDING A BRIEFING SCHEDULE ON
20    THE CLASS SCOPE, AND INVITE THE PARTIES TO MEET AND CONFER IN
21    EARNEST ON THE BALANCE OF THE ISSUES.        AND PARTICULARLY THE
22    CENTRALIZED DATA ISSUE AND, MORE PRESSINGLY, THE TRO REMOVAL
23    ISSUE.   HOPEFULLY PROGRESS CAN BE MADE THERE.        IF NOT, I WILL
24    WAIT FOR PLAINTIFFS' BRIEFING ON THAT ISSUE.
25                I WOULD LIKE -- THAT BRIEFING, OF COURSE, IF IT




                                NOVEMBER 30, 2018
                                                                      33
Case 3:18-cv-00428-DMS-MDD Document 332 Filed 12/04/18 PageID.5087 Page 33 of 33




 1    COMES, WOULD TAKE ITS OWN LIFE AND BE ADDRESSED SEPARATELY.
 2    BUT ON THE JOINT STATUS MATTERS, LET'S HAVE THE NEXT REPORT
 3    FILED BY WEDNESDAY, DECEMBER 12.         AND THEN RECONVENE
 4    TELEPHONICALLY FRIDAY, DECEMBER 14 AT 1:00 O'CLOCK AS WE HAVE
 5    IN THE PAST.
 6               ANY FINAL COMMENT BEFORE WE RECESS?
 7               MR. STEWART:    NOT FROM THE GOVERNMENT, YOUR HONOR.
 8               MR. GELERNT:    NONE FROM MS. L., YOUR HONOR.
 9               THE COURT:   OKAY.       THANK YOU VERY MUCH.   I WILL
10    ISSUE A BRIEF ORDER TODAY OR EARLY NEXT WEEK.        THANK YOU.
11               MR. STEWART:    THANK YOU, YOUR HONOR.
12               MR. GELERNT:    THANK YOU, YOUR HONOR.
13
14                                    *    *   *
15               I CERTIFY THAT THE FOREGOING IS A CORRECT
                 TRANSCRIPT FROM THE RECORD OF PROCEEDINGS
16               IN THE ABOVE-ENTITLED MATTER.
17               S/LEEANN PENCE                     11/30/2018
                 LEEANN PENCE, OFFICIAL COURT REPORTER   DATE
18
19
20
21
22
23
24
25




                                NOVEMBER 30, 2018
